McGrath, C. J.
Relator brought trespass qu. cl. in the circuit. He was not in actual possession, and, in his declaration, set up title in himself. He recovered a judgment of $47.50, whereupon the court entered judgment in favor of defendant for costs. Relator asks for a mandamus to compel the court to vacate the order granting costs to defendant.
The order was a final judgment. All of the facts upon which the application is based are matters of record, and relator has another ample and specific remedy. The ques*393tion is reviewable upon writ of error. McFarlane v. Ray, 14 Mich. 465; Singer Manfg. Co. v. Benjamin, 55 Id. 330.
We think the application must be denied.
The other Justices concurred.